             Case 1:20-cv-09732-AT Document 26 Filed 07/20/21 Page 1 of 5



UNITED STATES DISTRICT COURT                                                                 7/20/2021
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
BREEANA GEORGE,
                                                 Plaintiff,       DOCKET No. 20-CV-9732-AT
vs.                                                               STIPULATION AND PROPOSED
                                                                  PROTECTIVE ORDER
RIVERSIDE PARK CONSERVANCY,
                                               Defendant.
--------------------------------------------------------------x


     WHEREAS, the Parties having agreed to the following terms of confidentiality, and the
Court having found that good cause exists for the issuance of an appropriately tailored
confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it is
hereby

    ORDERED that the following restrictions and procedures shall apply to the information
and documents exchanged by the parties in connection with the pre-trial phase of this action:

      1. Counsel for any party may designate any document or information, in whole or in
         part, as confidential if counsel determines, in good faith, that such designation is
         necessary to protect the interests of the client in information that is proprietary, a
         trade secret or otherwise sensitive non-public information the disclosure of which
         would result in harm to that party. Information and documents designated by a party
         as confidential will be stamped "CONFIDENTIAL."

      2. The Confidential Information disclosed will be held and used by the person
         receiving such information solely for use in connection with the action. Nothing
         in this Order will restrict the rights of any Party with respect to its own
         documents or information produced in this action.

      3. In the event a party challenges another party's designation of confidentiality, counsel
         shall make a good faith effort to resolve the dispute, and in the absence of a
         resolution, the challenging party may seek resolution by the Court. Nothing in this
         Protective Order constitutes an admission by any party that Confidential Information
         disclosed in this case is relevant or admissible. Each party reserves the right to
         object to the use or admissibility of the Confidential Information.

      4. The parties should meet and confer if any production requires a designation of
         "For Attorneys' or Experts' Eyes Only." All other documents designated as
         "CONFIDENTIAL" shall not be disclosed to any person, except:
     Case 1:20-cv-09732-AT Document 26 Filed 07/20/21 Page 2 of 5



         a. The requesting party and counsel, including in-house counsel;
         b. Employees of such counsel assigned to and necessary to assist in the
             litigation;
         c. Consultants or experts assisting in the prosecution or defense of the
             matter (including outside vendors and service providers) and
             stenographers, to the extent deemed necessary by counsel;
         d. The Court (including the mediator, or other person having access to
             any Confidential Information by virtue of his or her position with the
             Court);
         e. As to any document, its author, its addressee, and any other person
             indicated on the face of the document as having received a copy;
         f. Any prospective or actual witness who counsel for a Party in good
             faith believes may be called to testify at trial or deposition in this
             action; and
         g. Any witness, during his or her deposition or testimony at a hearing.

5.   Prior to disclosing or displaying the Confidential Information to any person
     described in paragraphs 4(c), 4(f), and (g), counsel must:

         a. Inform the person of the confidential nature of the information or
            documents;
         b. Inform the person that this Court has enjoined the use of the
            information or documents by him/her for any purpose other than this
            litigation and has enjoined the disclosure of the information or
            documents to any other person; and
         c. Require each such person to sign an agreement to be bound by this
            Order in the form attached hereto.

6.   The disclosure of a document or information without designating it as "confidential"
     shall not constitute a waiver of the right to designate such document or information
     as Confidential Information. If so designated, the document or information shall
     thenceforth be treated as Confidential Information subject to all the terms of this
     Stipulation and Order. Any documents designated prior to this Order will be
     redesignated to be in compliance with this Order within seven (7) days of the so-
     order date. Any redesignated documents will be replaced with the same document
     and the same bates number identifier but marked on its face with the proper
     designation.

7.   Any Personally Identifying Information (“PII”) (e.g., social security numbers, financial
     account numbers, passwords, and information that may be used for identity theft)
     exchanged in discovery shall be maintained by the receiving party in a manner that
     is secure and confidential and shared only with authorized individuals in a secure
     manner. The producing party may specify the minimal level of protection expected
     in the storage and transfer of its information. In the event the party who received
     PII experiences a data breach, it shall immediately notify the producing party of
     same and cooperate with the producing party to address and remedy the breach.
     Nothing herein shall preclude the producing party from asserting legal claims or
      Case 1:20-cv-09732-AT Document 26 Filed 07/20/21 Page 3 of 5



      constitute a waiver of legal rights and defenses in the event of litigation arising out
      of the receiving party’s failure to appropriately protect PII from unauthorized
      disclosure.

8.    Pursuant to Federal Rule of Evidence 502, the production of privileged or work-
      product protected documents or communications, electronically stored information
      (“ESI”) or information, whether inadvertent or otherwise, shall not constitute a
      waiver of the privilege or protection from discovery in this case or in any other
      federal or state proceeding. This Order shall be interpreted to provide the maximum
      protection allowed by Federal Rule of Evidence 502(d). Nothing contained herein is
      intended to or shall serve to limit a party’s right to conduct a review of documents,
      ESI or information (including metadata) for relevance, responsiveness and/or
      segregation of privileged and/or protected information before production.

9.    Notwithstanding the designation of information as “confidential” in discovery, there is
      no presumption that such information shall be filed with the Court under seal. Prior
      to the filing of Confidential Information, the parties shall meet and confer with
      respect to filing Confidential Information under seal and/or redacting any
      Confidential Information, and if the parties are unable to reach an agreement, the
      information will be filed under seal pending a ruling by the Court on the motion for
      leave to file under seal by the party seeking such leave. The parties shall follow
      Section IV.A of Judge Torres’s Individual Rules and Practices with respect to redactions
      and filing under seal.

10.   At the conclusion of litigation, Confidential Information and any copies thereof shall
      be promptly (and in no event later than 30 days after entry of final judgment no
      longer subject to further appeal) returned to the producing party or certified as
      destroyed, except that the parties' counsel shall be permitted to retain their working
      files on the condition that those files will remain protected.

11.   Nothing herein shall preclude the parties from using Confidential Information to
      locate or contact witnesses or from disclosing material designated to be
      Confidential Information if otherwise required by law or pursuant to a valid
      subpoena.

12.   This Order will survive termination of the litigation and will continue to be binding
      upon all persons subject to this Order to whom Confidential Information is
      produced or disclosed.
         Case 1:20-cv-09732-AT Document 26 Filed 07/20/21 Page 4 of 5



SO STIPULATED AND AGREED.
Dated:          July 19, 2021
                New York, NY

STOLL, GLICKMAN & BELLINA, LLP        PAUL, WEISS, RIFKIND, WHARTON &
                                      GARRISON LLP

By:        /s/ Rita A. Sethi
         __________________________   By:       /s/ Andrew J. Ehrlich
                                             __________________________

Rita A. Sethi                         Andrew J. Ehrlich
Andrew B. Stoll                       David P. Friedman
300 Cadman Plaza West, 12th Floor     Kerissa N. Barron
Brooklyn, NY 11201                    1285 Avenue of the Americas
Tel: (718) 852-3710                   New York, NY 10019
rsethi@stollglickman.com              Tel: (212) 373-3000
                                      Fax: (212) 757-3900
Attorneys for Plaintiff               aehrlich@paulweiss.com
                                      dfriedman@paulweiss.com
                                      kbarron@paulweiss.com

                                      Attorneys for Defendant

SO ORDERED.




 Dated:    July 20, 2021
           New York, New York
      Case 1:20-cv-09732-AT Document 26 Filed 07/20/21 Page 5 of 5



                                        Agreement

      I have been informed by counsel that certain documents or information to be
disclosed to me in connection with the matter entitled have been designated as
confidential. I have been informed that any such documents or information labeled
"CONFIDENTIAL” are confidential by Order of the Court.

      I hereby agree that I will not disclose any information contained in such documents to
any other person. I further agree not to use any such information for any purpose other
than this litigation. At the conclusion of the litigation I will return all such documents or
information to the party or attorney from whom I received it.

DATED:




Signed in the presence of:



(Attorney)
